DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is being considered by the examiner.
The Citations that are crossed out fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  Theses Citations do not include publisher, author or publication date per 37 CFR 1.98.  Additionally a legible copy of each publication or portion that caused it to be listed must be provided per 37 CFR 1.98.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5-8 and 10-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5-12 of prior U.S. Patent No. 10,829,027.  This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicol Gil 2017/0036588.
In Re Claim 9, Nicol Gil teaches a method for using a vehicle carrier mountable to a vehicle frame, comprising the steps of:									providing a tiltable subframe (4) pivotally attached (See Fig. 4) to a rear end of the vehicle frame (Frame of 3), the subframe comprising two parallel, longitudinal slide rails (5);				providing a slidable bed (6, 7) with a transverse hinge (168) mounted on and slidably attached to the subframe; and												moving the bed in a rearward direction relative to the subframe, and tilting the subframe to a sufficient inclination relative to ground to enable the rear portion of the bed to lay generally horizontally flat along the ground, while the front portion of the bed remains slidably attached to the inclined subframe. (See Fig. 1, Fig. 4)
In Re Claim 11, Nicol Gil teaches wherein the step of tilting the subframe includes the step of providing a substantially zero-degree loading angle for the transported vehicle. (See Fig. 1, Fig. 4)
In Re Claim 13, Nicol Gil teaches wherein the transverse hinge of the bed divides the bed in to a relatively short front portion (6) and a relatively long rear portion (7).
In Re Claim 14, as best understood, Nicol Gil teaches the step of loading the transported vehicle on the vehicle carrier by moving the bed in a forward direction relative to the subframe, and tilting the subframe to bring the subframe to a position generally parallel to ground, while the front portion of the bed remains slidably attached to the subframe. (See Fig. 5)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nico Gil 2017/0036588 and in view of Pewthers 3,485,400.
In Re Claim 1, Nicol Gil teaches a vehicle carrier mountable to a vehicle frame, comprising:		a tiltable subframe (4) pivotally attached to a rear end of the vehicle frame (3), the subframe comprising at least two parallel, longitudinal slide rails (5);						a slidable bed (7) mounted on the subframe, wherein the bed also comprises a transverse hinge (8) dividing the bed into a relatively short front portion (6) and a relatively long rear portion (7); and		wherein the subframe is capable of tilting to a sufficient inclination relative to ground to enable the rear portion of the bed to lay generally horizontally flat along the ground, while the front portion of the bed remains slidably attached to the inclined subframe. (See Fig. 1)
Nicol Gil does not teach the bed comprising at least two parallel channels each located and sized to slidably attach to a longitudinal slide rail of the subframe.
However, Pewthers teaches a slidable bed (30) mounted on a subframe (28), the bed comprising at least two parallel channels (75) each located and sized to slidably attach to a longitudinal slide rail (40) of the subframe.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a slidable bed comprising at least two parallel channels each located and sized to slidably attach to a longitudinal slide rail of the subframe in the carrier of Nicol Gil as taught by Pewthers in order to guide the bed.
In Re Claim 2, Nicol Gil teaches wherein the carrier permits a substantially zero-degree loading angle for a vehicle to be transported, while the front portion of the bed remains slidably attached to the inclined subframe. (See Fig. 1)
In Re Claim 3, as best understood, Nicol Gil teaches is silent concerning one or more hydraulic tilt cylinders pivotally attached at an upper end to the subframe, and at a lower end to vehicle frame brackets, wherein the vehicle frame brackets are located between a cab of the vehicle, and rear axles of the vehicle. However, Official notice is taken that one or more hydraulic tilt cylinders pivotally attached at an upper end to the subframe, and at a lower end to vehicle frame brackets, wherein the vehicle frame brackets are located between a cab of the vehicle, and rear axles of the vehicle is a well- known method or feature for tilting a subframe as evidenced in Lohse 3,376,987. Therefore, it would have been obvious to a person having ordinary skill in the art to use one or more hydraulic tilt cylinders pivotally attached at an upper end to the subframe, and at a lower end to vehicle frame brackets, wherein the vehicle frame brackets are located between a cab of the vehicle, and rear axles of the vehicle in the vehicle carrier of Nicol Gil in order to efficiently tilt the subframe.
 In Re Claim 4, Nicol Gil teaches wherein the rear portion of the bed includes rear rollers (10).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol Gil as applied to claim 9 above, and further in view of Pewthers.
In Re Claim 12, Nicol Gil teaches the method of Claim 9 as discussed above.
Nicol Gil does not teach the bed comprising two parallel channels each located and sized to slidably attach to one of a pair of longitudinal slide rails of the subframe.
However, Pewthers teaches a bed (30) comprising two parallel channels (75) each located and sized to slidably attach to one of a pair of longitudinal slide rails (40) of the subframe.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a slidable bed comprising at least two parallel channels each located and sized to slidably attach to a longitudinal slide rail of the subframe in the carrier of Nicol Gil as taught by Pewthers in order to guide the bed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rouselle, Killgour et al., and Jaeger et al. teach a vehicle with a tiltable subframe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652